Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 11/09/2021 ("11-09-21 OA"), the Applicant (i) amended the independent claim 16 to include the limitations of the previously-indicated allowable claim 18 and the intervening claim 17 and (ii) amended the title 01/27/2022 ("01-27-22 Response").
Currently, claims 1-16 and 19 are pending with claims 1-15 having been indicated as being allowed in the 11-09-21 OA. 

Response to Arguments
Applicant's amendments to the title have overcome the objection to the Specification set forth starting on page 2 under line item number 2 of the 11-09-21 OA.
Applicant's amendments to the independent claim 16 to include the limitations of the previously-indicated allowable claim 18 and the intervening claim 17 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 16, 17 and 19 as being anticipated by Niboshi set forth starting on page 3 under line item number 2 of the 11-09-21 OA.




Allowable Subject Matter
Claims 1-16 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are allowed for the same reasons stated starting on page 5 under line item number 3 of the 11-09-21 OA.

Independent claim 16 is allowed, because the independent claim 16 has been amended to include the limitations of the previously-indicated allowable claim 18 and the intervening claim 17 stated starting on page 5 under line item number 3 of the 11-09-21 OA.
Claim 19 is allowed, because it depends from the allowed independent claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        01 February 2022